IN THE DISTRICT COURT OF APPEAL
                                         FIRST DISTRICT, STATE OF FLORIDA

ANTONIO ANDREU,                          NOT FINAL UNTIL TIME EXPIRES TO
                                         FILE MOTION FOR REHEARING AND
      Petitioner,                        DISPOSITION THEREOF IF FILED

v.                                       CASE NO. 1D14-4721

JULIE L. JONES, Secretary,
Florida Department of Corrections,

     Respondent.
____________________________/

Opinion filed April 9, 2015.

Petition for Writ of Certiorari -- Original Jurisdiction.

Antonio Andreu, pro se, Petitioner.

Pamela Jo Bondi, Attorney General, Tallahassee; Jennifer Parker, General Counsel,
and Barbara Debelius, Assistant General Counsel, Department of Corrections,
Tallahassee, for Respondent.




PER CURIAM.

      The petition for writ of certiorari is denied on the merits.

ROWE, MARSTILLER, and MAKAR, JJ., CONCUR.